UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2424



JONATHAN H. GAILLARD,

                                                          Petitioner,

          versus


RYAN-WALSH STEVEDORING, INCORPORATED; DIREC-
TOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-1199)


Submitted:   November 6, 1997          Decided:     November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan H. Gaillard, Petitioner Pro Se. William Chad Stelly,
MCQUAIG & SOLOMON, Metairie, Louisiana, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Gaillard petitions for review of the Benefits Review

Board ("Board") decision summarily affirming by operation of law*
the administrative law judge's ("ALJ") denial of his application

for benefits under the Longshore and Harbor Workers' Compensation

Act ("LHWCA"), 33 U.S.C. §§ 901-950 (1994). Our review of the rec-

ord discloses that the Board's decision is based upon substantial

evidence and is without reversible error. Accordingly, we affirm on

the reasoning of the ALJ. Gaillard v. Ryan-Walsh Stevedoring, Inc.,

No. 93-LHCA-3425 (A.L.J. Feb. 28, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




     *
      The Board issued no opinion in this case, but affirmed the
ALJ's decision automatically under the provisions of the Omnibus
Consolidated Recessions and Appropriations Act of 1996, Pub. L. No.
104-134, § 101(d), 110 Stat. 1321-218 (1996), by failing to act on
the appeal within one year.

                                2